Title: From Thomas Jefferson to Ferdinand Grand, 28 February 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Feb. 28. 1787.

This serves to advise you that I have taken the liberty of drawing on you for the following sums paiable at the dates and to the persons here mentioned.


in favor of Petit
1450.₶
paiable immediately


 in favor of do.
 600.
paiable April 1st.


 in favor of do.
 600.
paiable Mayl 1st.


in favor of the Ct. de Langeac
1875.
paiable April 15.


All those orders bear date this day.
I expect that Mr. Carmichael will draw soon for a quarter’s salary which ought to be paid. I have written to Mr. Adams to send you an order to receive of Van Staphorst & Willink a sum somewhere about six hundred guineas, which be pleased to receive of them so soon as you shall have the order, and place it to the credit of the United States. It is intended to make good draughts which will be made on you in favor of the workmen employed in making medals.
I am just in the moment of my departure, and have therefore only time to thank you for the letters you have been so kind as to favor me with, and to assure you of the esteem & respect with which I have the honor to be Sir your very humble servant,

Th: Jefferson

